Citation Nr: 0027297	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from March 1968 July 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

In September 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in no more than 
occupational and social impairment with reduced reliability 
and productivity due to disturbances in motivation and mood, 
difficulty in establishing work and social relationships, 
impairment in concentration, and slight impairment in memory.

2.  The veteran's service-connected disability does not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (1999).

2.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A 50 percent evaluation is warranted for a mental disorder, 
such as post-traumatic stress disorder, if the disorder 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where a psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech which is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted if the disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

In April 1997, the veteran underwent a VA examination, during 
which he indicated that he experienced sleep difficulty and 
flash backs.  Examination revealed the veteran to be pleasant 
and cooperative.  Speech was directed, the veteran was alert 
and oriented, and memory was intact.  Relationship to reality 
was characterized as good, as were attention and 
concentration.  There was no thought disorder, and the 
veteran was not suicidal, although he indicated that he was 
depressed and that he occasionally was suicidal.  The 
examiner indicated that the veteran's post-traumatic stress 
disorder was causing moderate impairment in social and 
industrial capabilities, highlighting the veteran's 
nightmares and flashbacks about Vietnam and the veteran's 
difficulties with relationship, sleep and irritability.  The 
diagnosis was post-traumatic stress disorder, and the 
examiner assigned a global assessment of functioning (GAF) 
evaluation of 50 to 55.

During a VA examination in August 1998, the veteran 
complained of being depressed and indicated that he would not 
finish projects at home and would forget to pay bills.  He 
also complained of getting mad easily and experiencing 
flashbacks and intrusive thoughts.  Examination revealed the 
veteran to be alert and oriented.  There were no 
hallucinations or delusions, although perception was poor.  
The veteran had spontaneous and goal directed speech, and 
judgment appeared to be good, although the veteran appeared 
anxious and despondent at the time of examination.  The 
impression was post-traumatic stress disorder, severe, with a 
notation that the disorder was worse than when the examiner 
last saw the veteran.  The examiner assigned the veteran's 
disability as GAF evaluation of 50.  In addition, the 
examiner commented on a January 1998 letter which indicated 
that the veteran could not be employed as a result of his 
condition.  The examiner indicated in response to this letter 
that the veteran retired on his own at the age of 62 because 
the company was down sizing.  

In December 1998, the veteran underwent a Social and 
Industrial Survey.  The examiner characterized the veteran's 
post-traumatic stress disorder symptoms as moderate, noting 
that the veteran reported avoidance of contact with the 
community.  The veteran indicated during the examination, in 
this respect, that although he attended church, he would sit 
in the back row in order to avoid interaction.  

Available, treatment records reflect treatment for post-
traumatic stress disorder.  In January 1999, the veteran 
complained of feeling depressed and moody and of experiencing 
poor sleep since running out of medication.  The impression 
was post-traumatic stress disorder with depressive symptoms, 
and the treating physician assigned as GAF evaluation of 52.  
In July 1999, the veteran again complained of being 
depressed.  He stated that dreams and flashbacks were still 
problematic, although sleep had improved.  The GAF evaluation 
at that time was 56.  In December 199l, the veteran presented 
similar complaints.  The impression was post-traumatic stress 
disorder, chronic, and an evaluation of 55-56 was assigned.  

In May 2000, the veteran underwent a comprehensive 
psychiatric assessment.  The veteran's chief complaint was 
that he would "[g]et made, real quick."  The veteran, who 
indicated that he was easily angered, would have to leave the 
house for long periods of time and felt emotionally 
disconnected.  He indicated that he experienced intermittent 
suicidal ideation and frequent crying episodes.  Examination 
revealed the veteran to be alert and oriented, although 
affect was sad and tearful and mood was sad, angry, and 
anxious.  The veteran indicated that he experienced 
intermittent suicidal ideation, without plan or intent, and 
that he had no previous suicide attempts.  He experienced 
visual flashbacks of Vietnam, was somewhat paranoid of other 
people, and frequently checked the doors at night.  He 
reported crying episodes when talking about the war.  
Volition was tired and fatigued, sleep was frequently 
disturbed, sex drive was low, and appetite was "not too 
good," although weight reportedly was stable.  Immediate 
memory and concentration were impaired, although recent and 
remote memory were, nevertheless, characterized as "good."  
Speech was coherent and relevant.  The examiner diagnosed 
post-traumatic stress disorder, chronic, severe, and assigned 
a GAF evaluation of 50 to the veteran's disorder as 
manifested both at the time of the examination and during the 
year prior to the examination.  

The evidence before the Board, although it suggests a 
significant level of impairment, does not suggest a level of 
impairment commensurate with a higher evaluation.  GAF 
evaluations have ranged between 50 and 56, and most recently 
has been characterized as 50.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), a GAF evaluation from 60 to 51 
is consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
GAF evaluation from 41 to 50 contemplates serious symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The most recently assigned GAF evaluation of 50 falls on the 
very high end of evaluations associated with serious 
symptoms.  The Board also observes that during the time frame 
associated with the most recent GAF, the year prior to the 
date of examination in May 2000, treatment records documented 
GAF evaluations of 55 to 56 in December 1999, 56 in July 
1999, and 52 in January 1999.  GAF scores associated with the 
veteran's overall disability do not suggest an overall 
disability picture indicative of deficiencies in most areas 
or a 70 percent evaluation.  

Although the veteran has made reference to suicidal ideation 
during examinations, he has indicated that they were without 
plan or intent.  There is no indication of obsessional 
rituals, intermittently illogical speech, near continuous 
panic or depression, or neglect of personal hygiene.  
Examination has revealed references to irritability and 
depression.  However, there is no indication that the 
veteran's irritability results in episodes of violence.  The 
veteran appears to maintain at least a fair degree of family 
and social life, not withstanding his complaints.  For 
instance, the veteran apparently continues to be married, 
and, according to the veteran, although he prefers to remain 
at the back of the church, he enjoys attending church.  
Examinations have consistently revealed the veteran to be 
pleasant, cooperative, and oriented.  Taken together, the 
evidence in the claims file suggests no more than 
occupational and social impairment with reduced reliability 
and productivity due to disturbances in motivation and mood, 
difficulty in establishing work and social relationships, 
impairment in concentration, and slight impairment in memory.  
Although this is sufficient to warrant the 50 percent 
evaluation currently in place, a higher evaluation is not 
warranted for the veteran's disability. 

II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person from following a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

The veteran's service-connected disability consists 
exclusively of post-traumatic stress disorder, properly 
evaluated as 50 percent disabling.  The veteran's ratings do 
not warrant a total disability rating under 38 C.F.R. 
§ 4.16(a), and the evidence before the Board does not suggest 
factors that would warrant departure from the schedular 
criteria or otherwise suggest that the veteran is rendered 
unemployable by his disability.  Therefore, a total 
evaluation based upon individual unemployability is not 
warranted.


ORDER

The appeal is denied



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

